I concur in affirmance; but lest our decision may be misconstrued and misapplied, I think we should pass upon the squarely raised question as to whether the statute requiring lights on vehicles (1 Comp. Laws 1929, § 4736, as amended by Act No. 64, Pub. Acts 1931) is applicable to plaintiff's small hand-drawn express wagon. We should hold that it does not apply.
"In giving construction to such statutes, words are to be taken and construed in the sense in which they are understood in common language, taking into consideration the text and subject-matter relative to which they are employed."Stocin v. C. R. Wilson Body Co., 205 Mich. 1.
It seems too clear for argument that the legislature never intended the provisions of the motor vehicle act should apply to small hand-drawn express wagons. The act defines a vehicle as:
"Every device in, upon or by which any person or property is or may be transported or drawn upon a public highway, excepting devices used exclusively upon stationary rails or tracks." 1 Comp. Laws 1929, § 4693.
In using the expression "transported or drawn upon a public highway" there is a fair inference that little hand-drawn express wagons were not within the minds of the legislators in passing this act* for the regulation of transportation of persons and property upon the public highways. Otherwise *Page 632 
it would be necessary to hold that every baby carriage when being pushed across a street is a "vehicle" within the statutory definition. It would follow that every such baby carriage or small hand-drawn express wagon would be required by the statute to be equipped with at least one headlight and a tail light. It may be also noted in some other statutory enactments somewhat in the same field, the legislature expressly, and seemingly for clarification, exempted from its definition of vehicle "devices moved by human power." Act No. 91, § 1, Pub. Acts 1931.
A fair construction of the motor vehicle law leads to the conclusion that 1 Comp. Laws 1929, § 4736, as amended by Act No. 64, Pub. Acts 1931, is not applicable to such small hand-drawn express wagons as the one involved in the instant case.
FEAD, C.J., and WIEST, BUTZEL, BUSHNELL, and SHARPE, JJ., concurred with NORTH, J. TOY, J. took no part in this decision. POTTER, J., did not sit.
* 1 Comp. Laws 1929, § 4693. — REPORTER.